UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NORMA D. EVANS,
                            Plaintiff,
                     -against-                                          21-CV-2190 (LTS)

JOSEPH R. BONGIORNO. ESQ.; JOSEPH R.                                ORDER OF DISMISSAL
BONGIORNO & ASSOCIATES, P.C.,
                            Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action invoking the Court’s federal question

jurisdiction, 28 U.S.C. § 1331. By order dated May 17, 2021, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis (IFP). For the reasons

set forth in this order, the Court dismisses the action for lack of subject matter jurisdiction.

                                     STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –
to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        Plaintiff Norma D. Evans, who resides in Mt. Vernon, New York, brings this complaint

against Defendants Joseph R. Bongiorno, Esq. and Joseph R. Bongiorno & Associates, P.C.,

whose principal place of business is located in Mineola, New York. Plaintiff alleges that attorney

Joseph R. Bongiorno, who represented her in two actions – one action in the New York State

Supreme Court, Westchester County, and the other action in this court, engaged in legal

malpractice, theft, and ethical violations.

        Plaintiff seeks “sanctions against, and compensatory damages from Joseph R. Bongiorno

and Joseph R. Bongiorno, Esq. & Associates, PC, in the amount of $400,000.00, or in an amount

that this Court would deem just and proper.” (ECF No. 2 at 7.)




                                                  2
                                            DISCUSSION

A.       Subject Matter Jurisdiction

         The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

                   Federal Question Jurisdiction

         To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,


                                                    3
1188-89 (2d Cir. 1996). Plaintiff does not invoke any federal law, and the allegations in her

complaint do not state a claim that arises under federal law. The Court therefore cannot exercise

federal question jurisdiction over her claims.

                Diversity of Citizenship Jurisdiction

        Plaintiff also does not allege facts demonstrating that the Court has diversity of

citizenship jurisdiction over this action. To establish jurisdiction under 28 U.S.C. § 1332, a

plaintiff must first allege that the plaintiff and the defendants are citizens of different states. Wis.

Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998). In addition, the plaintiff must allege to a

“reasonable probability” that the claim is in excess of the sum or value of $75,000.00, the

statutory jurisdictional amount. See 28 U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network,

Inc., 438 F.3d 214, 221 (2d Cir. 2006) (citation and internal quotation marks omitted). Plaintiff

indicates in the complaint that both she and Defendants reside in New York, precluding complete

diversity of citizenship.

B.      Private Prosecution

        To the extent that Plaintiff accuses Defendants of committing a crime, the Court must

dismiss this claim. Plaintiff cannot initiate the arrest and prosecution of an individual in this

Court because “the decision to prosecute is solely within the discretion of the prosecutor.” Leeke

v. Timmerman, 454 U.S. 83, 87 (1981). Nor can Plaintiff direct prosecuting attorneys to initiate a

criminal proceeding against Defendant, because prosecutors possess discretionary authority to

bring criminal actions, and they are “immune from control or interference by citizen or court.”

Conn. Action Now, Inc. v. Roberts Plating Co., 457 F.2d 81, 87 (2d Cir. 1972). Plaintiff therefore

fails to state a claim on which relief may be granted because she does not have the right to

prosecute a criminal action against Defendants. See 28 U.S.C. § 1915(e)(2)(B)(ii).




                                                   4
C.       Leave to Amend Denied

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend her complaint.

                                          CONCLUSION

         Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for lack of

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     May 18, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                  5
